I should like first of all, Mr. President, to
convey to you my warmest congratulations. Your election
to the presidency of this Assembly is a clear
acknowledgement of your personal qualities and diplomatic
skills and is a tribute to your country, the Republic of
Guyana. We are pleased that you were nominated as a
16 General Assembly - Forty-eighth session
candidate by the Group of Latin American and Caribbean
States, with which my country has particularly close and
cooperative relations.
I should also like to pay tribute to and greet warmly
Mr. Boutros Boutros-Ghali. The United Nations needs his
proven competence and political experience in order to face
the numerous challenges before us at the end of the century.
You may rest assured, Mr. Secretary-General, that in
carrying out your complex tasks you can count on the firm
cooperation of the Spanish authorities.
Allow me also to convey at this time to the
Government and the people of India our deepest sympathy
for and solidarity with the victims of the earthquake that
ravaged that country yesterday.
Over the last year the universality of the United Nations
has once again been enhanced by the admission of the Czech
Republic, Slovakia, the Former Yugoslav Republic of
Macedonia, Eritrea, Monaco and Andorra as new Members.
I welcome them all, and most particularly Andorra, a
neighbour of Spain with which we are linked by special ties
of history, culture and deep friendship.
A few days ago Belgium’s Minister of Foreign Affairs,
speaking on behalf of the European Community and its
member States, set forth our common points of view in this
general debate. On behalf of the Spanish delegation, I shall
mention some issues that I think deserve special attention.
A year ago, when I addressed this Assembly for the
first time, I referred, as did many other speakers, to the
fundamental changes that had taken place in the world since
the middle of the last decade. It is the Spanish
Government’s firm conviction that those changes have led to
the advent of a new era. The United Nations has a great
opportunity to play an effective, central role in harmonizing
world-wide the efforts of the international community in
order to achieve the common purposes embodied in the Charter.
Thus, it seems that the time has come to strengthen our
Organization by providing it with the necessary human and
material resources to enable it to carry out its goals. We
must also think about the measures necessary for a possible
revision of the Charter.
A review of the Security Council is an item on our
agenda, and this needs to be approached in a constructive
spirit and with the aim of increasing its representativeness
and ensuring that its actions be not only fast but also
effective. Such a review should be based on the criteria
established in Article 23 of the Charter, that is to say, taking
into account the contribution of Member States to the
maintenance of international peace and security and to the
other purposes of the Organization, and also to equitable
geographical distribution.
We believe that the time has come for a moderate
increase in the membership of the Council so as to reflect
the increase in the number of Members of the Organization
since 1963, when, for the first time, it was decided to
expand the Council’s membership.
We also deem it appropriate to consider the creation of
new categories: one that would enable certain States to
become permanent members without the right of veto, and
another that would allow more frequent non-permanent
membership in the Council to certain States with weight and
influence in international relations that have the capacity and
political will to contribute significantly to the fulfilment of
the purposes and principles of the United Nations. All this
would undoubtedly serve to put our Organization in a better
position to face the challenges of maintaining peace and
international security.
In this context, it is also necessary to make reforms in
order to deal with the changing nature of the tasks assigned
to the peace operations established by the Security Council.
The traditional concept of peace-keeping operations,
embracing monitoring of cease-fire agreements, interposition
between adversarial forces and the establishment of
confidence-building measures - all by primarily military
means - has been expanded, increasingly encompassing new,
non-military aspects. These new tasks range from
humanitarian assistance to nation-building, and include the
monitoring of elections and of the observance of human
rights. Nearly 100,000 men and women from all over the
world are currently serving in the framework of these
increasingly complex and demanding operations.
The United Nations has made a commendable effort to
adapt the structure and functioning of peace operations to the
new exigencies. We should pursue our efforts in this
direction, as we are convinced that it is always preferable to
solve a conflict under the aegis of the United Nations than
through the unilateral action of a Power or group of Powers
outside the framework of the Organization.
Here I should like to draw the Assembly’s attention to
some relevant questions regarding the proper functioning of
peace operations and to offer some ideas and suggestions
aimed at enhancing their performance and effectiveness.
Forty-eighth session - 30 September l993 17
When establishing a peace operation, the Security
Council should pay the utmost attention to defining
accurately its mandate. The Council should also receive
periodic information on the development of the operation.
Consultation mechanisms should be established with those
States that have a special interest, because of their
involvement in the operation or their troop contributions.
Special attention should also be given to questions of
safety. Acts of violence against the Blue Helmets have
increased alarmingly because of the growing complexity and
risks of the operations. The issue of safety should be
considered most seriously. In this regard we have examined
with the greatest interest the Secretary-General’s report to
the Security Council and the recommendations of the Special
Committee on Peace-keeping Operations. We believe that
the use of force against United Nations personnel must be
regarded as unacceptable interference in the exercise of the
responsibilities entrusted to the Security Council by the
Charter. When such acts occur, the Council should take
appropriate measures, the first of which should be to hold
responsible the perpetrators of the acts.
The Spanish Government considers it imperative that
the appropriate financial resources be made available to the
United Nations in timely fashion to meet the cost of these
operations. We all share the responsibility for ensuring a
sound financial and administrative basis for peace operations.
Before a new operation is established, an estimate of its
financial implications should be presented to the Council.
A the same time, the task assigned to the Security
Council in terms of peace-keeping and peace enforcement
should not lead us to forget the competence of the General
Assembly on budgetary questions and in the field of
preventive diplomacy, especially peace-building. With the
cooperation of United Nations operational activities, the
General Assembly must play an important role in this overall
approach to international security, as is referred to by the
Secretary-General in his "An Agenda for Peace".
Neither should the Secretariat be overlooked. Its
structure and logistical capacity for managing peace
operations need to be reviewed and expanded. We applaud
the Secretary-General’s efforts in this respect.
Aware of the crucial importance taken on by peace
operations, Spain - which has participated and continues to
participate through a large number of military and civilian
observers in various operations, particularly in Central
America and southern Africa - decided a year ago to send a
military contingent of about 1,000 soldiers to Bosnia and
Herzegovina as part of the United Nations Protection Force
(UNPROFOR).
Within the framework of the increasingly necessary
cooperation between the United Nations and regional
organizations, my country sent observers to help in
monitoring compliance with the sanctions imposed against
Serbia and Montenegro and is maintaining naval units in the
Adriatic. Spanish personnel also take part in the observer
missions of the European community and the Conference on
Security and Cooperation in Europe (CSCE).
The people and the Government of Spain are proud of
the work being done by our forces and observers. I wish
to take this opportunity to pay tribute to those who have
given their blood and their lives while serving in these
peaceful humanitarian missions of the Organization.
Since the beginning of the terrible conflict in the former
Yugoslavia the Spanish people and Government have done
their best to alleviate the suffering of the population and
have contributed, within the framework of the Security
Council and the International Conference on the Former
Yugoslavia, to the development of a political process aimed
at achieving a peaceful solution acceptable to all parties.
We have all been appalled by the cruelty of that war and
frustrated by the endless negotiations.
It is only fitting to acknowledge the splendid work
accomplished, under extremely difficult circumstances, by
the United Nations Protection Force (UNPROFOR). We
would also express gratitude for the skill and dedication of
the co-Chairmen of the Steering Committee of the
International Conference on the Former Yugoslavia.
Provided they can rely on the parties’ basic goodwill and
capacity for compromise, their efforts should lead to an
agreement before this coming winter brings with it a
dreadful human catastrophe. If the hoped for agreement is
reached, the international community and the Organization
will then be faced with a new challenge, that of guaranteeing
implementation of the peace agreement through the
establishment of a peace-keeping operation under the
auspices and authority of the United Nations. Spain would
be prepared to contribute to such a force.
This year the Security Council decided to establish an
International Tribunal to bring to trial those charged with
serious violations of international humanitarian law
committed in the territory of the former Yugoslavia. We
believe that this crucial step will also encourage at this
session of the General Assembly the speedy completion of
18 General Assembly - Forty-eighth session
work leading to the establishment of a permanent
international criminal tribunal with universal jurisdiction.
In the past few months important developments have
taken place in various other parts of the world.
My Government is following with anxiety and hope
the recent events in Russia - with anxiety, because at one
time it appeared that the internal stability of that country
and, therefore, of Europe and the rest of the world, was in
jeopardy, but also with hope that the Russian people
themselves will become the masters of their own destiny.
We are concerned about the worsening conflict in
Abkhazia and the continued confrontation in Nagorny-
Karabakh between Armenians and Azerbaijanis. We appeal
to the wisdom and capacity for dialogue of all the parties
involved and reiterate our support for the peace efforts of the
United Nations and the Conference on Security and
Cooperation in Europe (CSCE).
In Angola the process of restoring democratic normality
and coexistence has been seriously hampered by UNITA’s
refusal to accept the outcome of free and fair elections, thus
preventing the implementation of the Bicesse Accords. This
has compelled the Security Council to impose sanctions on
UNITA in the hope that its leadership will reconsider its
attitude and begin to cooperate in good faith to put an end
to a conflict of catastrophic human proportions.
We wish to recall that a number of the problems arising
from the war between Iraq and Kuwait are still unresolved,
among them the exchange of prisoners and the return of
stolen assets by the invader. The fact that Iraq has not yet
recognized either the existence of Kuwait as a sovereign
State, Member of the United Nations, the demarcation of the
border between the two countries, which was recently
confirmed by the Security Council, constitutes a serious
obstacle to peace.
The persistence of those and other conflicts should not
make us forget the progress achieved in the solution of
many others.
Here we would especially mention the success achieved
in Cambodia through the United Nations Transitional
Authority in Cambodia (UNTAC), with the holding last May
of elections for a Constituent Assembly, elections that paved
the way to national unity and reconciliation.
In the Middle East, the serious obstacles that were
threatening to scuttle the peace process launched two years
ago in Madrid have been overcome. The mutual recognition
between Israel and the Palestine Liberation Organization
(PLO), along with the signing in Washington on 13
September of an Agreement on the establishment of an
autonomous Palestinian regime in Jericho and Gaza, is a
development of far-reaching significance. Spain welcomes
this fundamental step in the tortured history of the Middle
East and is prepared, together with other countries, to
maintain its political and economic support in order to
ensure that the Agreement between the Palestinians and
Israelis becomes effective. We are aware that the process is
fraught with difficulties, but we believe that they can be
surmounted with the same courage and imagination already
displayed in achieving the recent agreements, and with the
support of the international community.
In Africa, new developments have taken place, although
not without some delay and difficulties. In Mozambique we
have witnessed the implementation of the General Peace
Agreement, with the invaluable cooperation of the United
Nations Operation in Mozambique (UNOMOZ). In Somalia,
the Security Council has given the United Nations Operation
in Somalia (UNOSOM II) one of the broadest mandates ever
conferred upon a United Nations operation. It cannot be
denied that problems of internal adjustment have been
caused by the very novelty and magnitude of the tasks
entrusted to UNOSOM II, and they will have to taken into
account in future peace-keeping operations. Nevertheless,
the Operation’s contribution has been vital in reducing the
consequences of a catastrophe caused by natural disasters
and armed rivalries that have claimed hundreds of thousands
of victims.
Turning to the question of Western Sahara, I wish to
express Spain’s full support for the efforts being made by
the Secretary-General and his Special Representative to find
a solution to the outstanding problems that will make
possible the holding of a free and fair referendum on self-
determination. That referendum will pave the way for the
climate of understanding and cooperation that is necessary
to deal with the challenges in the region. My country
resolutely supports the process of integration in the North of
Africa and the development of stronger links between
Europe and the Maghreb.
We also welcome the progress made in the transitional
process in South Africa, although we regret the fact that
violence still holds sway in certain areas. The progress
made in the drafting of a Constitution and the prompt
establishment of the Transitional Executive Council are the
Forty-eighth session - 30 September l993 19
best possible foundations for the holding of general elections
in 1994 to prepare the way for a truly representative
Parliament and a democratic South Africa that will be able
to find its true place in the Organization and in the
international community.
In Latin America, a number of recent events deserve
special consideration.
I should mention first the process of consolidation of
democracy through the free election of civilian Presidents
and Parliaments in nearly the whole of the continent. That
fact, enhanced by a number of forums such as the Rio
Group, the Central American Summits or the Ibero-
American Summits, has reversed attempts to violate the
legitimacy of the democratic process.
Latin America continues to place special emphasis on
the use of negotiation, mediation and conciliation in solving
its conflicts, in accordance with the provisions of Chapter VI
of the Charter.
Respect for international law and democracy are the
principles that have guided and will continue to guide the
activities of the international community aimed at restoring
democratic legality in Haiti. Those principles have also
inspired the decisive agreements with regard to the peace
process in El Salvador, where we hope the recommendations
of the Ad Hoc Commission and the Commission on the
Truth will be implemented. Finally, those same principles
will be the basis for reconciliation and development in
Nicaragua and Guatemala.
Once again this year I have to mention a matter that, as
the Assembly knows, is of fundamental importance to Spain,
namely, the decolonization of Gibraltar. I wish to reiterate
my Government’s firm decision to continue the process of
negotiation with the United Kingdom in a constructive spirit
and on the basis of the Brussels Declaration of 27 November
1984. Those negotiations should duly take into account the
legitimate interests of the population, but be based on the
doctrine established by the General Assembly that the
decolonization of Gibraltar is not a case of self-
determination but of the restoration of the territorial integrity
of Spain. The Spanish Government firmly hopes that those
negotiations will finally eliminate this anachronism.
In the field of disarmament new challenges have
emerged, such as the need to put an end to the proliferation
of weapons of mass destruction. Now, more than ever, we
need to redouble our efforts to move beyond a period of
confrontation that belongs to the past.
There is a pressing need to strengthen the multilateral
negotiating forums to enable them to face the new
challenges efficiently. In this respect, my country considers
that priority should be given to enlarging the Conference on
Disarmament, on the basis of a consensus that will enable
countries like Spain, which have been participating actively
in its work for a long time, to become members.
There is a clear link between international peace and
security on the one hand and economic and social
development on the other. In this new era, when the United
Nations is renewing its efforts to maintain international
peace and security, we must note the persistence of deep
disparities and serious economic and social problems
besetting all countries, in particular the developing countries.
To confront these challenges, the reform of the United
Nations should extend to the Organization’s economic and
social machinery. The reforms, which have already begun,
should be aimed at achieving more effective functioning and
at using available resources more rationally to meet the
needs of developing countries.
In that context, let me mention the convening of the
first session of the Commission on Sustainable Development.
We hope its work will maintain and even intensify the great
momentum generated by the Rio Summit on environment
and development and lead to the speedy implementation of
the commitments made there in Agenda 21.
But it is not enough to repair and fine-tune the
machinery we intend to use to deal with the challenges of
development. We need clear guidelines by which to steer it
unerringly towards the wide range of current needs, in
particular those of the developing countries. Hence, we look
forward with great interest to the Secretary-General’s
"Agenda for Development"; in conjunction with "An Agenda
for Peace", this will supplement the guidelines for action by
the international community with respect to the indivisible
equation of world peace and economic and social
development.
In that context, I want to recall that the third
Ibero-American Summit, held at Salvador de Bahía, Brazil,
last July, considered "An agenda for development", with the
emphasis on social development. The conclusions adopted
by the Heads of State or Government of the 21 participating
countries were submitted to the Secretary-General as a
contribution to the preparation of his own "Agenda for
Development".

The final document of that Summit stressed the
growing interrelationship among the concepts of
development, democracy and human rights. It drew
attention to the priority that should be given to the fight
against poverty both on the governmental level and when
allocating resources and creating machinery for international
cooperation. Our starting-point should be to promote
integrated economic and social development, bearing in mind
the three priorities the Secretary-General set out at the last
session of the Economic and Social Council: redistribution,
integration and protection.
The structure of and developments in the world
population give rise to grave uncertainties about their
consequences and about the aspirations of developing
countries to attain sustainable development. These and other
important issues such as large-scale migration, improving the
machinery for cooperation, and managing resources for that
purpose will be discussed at the International Conference on
Population and Development to be held next year at Cairo.
We hope that Conference will mark a significant step
towards the solution of these questions by addressing
together the issues of population, economic growth and
sustainable development.
The Spanish Government considers that there is also an
urgent need to integrate women into the development
process, eliminate discrimination against women and ensure
their full participation in the economic, social, cultural, civic
and political spheres. We trust that this commitment will be
renewed and buttressed by the international community at
the Fourth World Conference on Women, to be held in
Beijing in 1995.
The World Summit for Social Development, the
convening of which my country strongly supported from the
outset, is to be held at Copenhagen in 1995. It will give a
political impetus to improving the living conditions of the
most disadvantaged sectors of our populations. It will help
promote their social integration and the creation of a concept
of social development taking into account the relationship
between peace and well-being, while aiming to reduce
poverty and increase employment.
Year after year from this rostrum we emphasize our
firm intention to build a better world in which the protection
and promotion of human rights and fundamental freedoms
will become real and effective. Unfortunately, year after
year we are forced to observe that, despite all our efforts, the
practices that endanger human life, freedom and security
persist. It is therefore no longer enough to state our
readiness to step up our efforts; we must now move, in
solidarity, to action.
In that respect, the outcome of the Vienna Conference
on human rights gives us an excellent opportunity to work
steadfastly towards our common goal. We now have a set
of universal rules, universally accepted; we must now insist
on their obligatory application. There can be no democracy
without respect for human rights, and without democracy
there cannot be the harmonious, balanced and lasting
development to which we all aspire.
For that reason, it is of high importance that we
proceed expeditiously to implement the Vienna
commitments, in particular the programme of action. In the
view of the Spanish Government there are two key issues
the resolution of which could lead to unprecedented progress
in this area. First, we must agree on the establishment of
the office of a high commissioner for human rights; and
secondly, we must provide the United Nations Centre for
Human Rights with the resources it needs to carry out its
mandate fully.
In my statement today I have tried to address the most
pressing challenges facing the Organization, challenges
inherent in the increasingly free but increasingly uncertain
world in which we live. I have also advanced proposals for
the reform of the Organization aimed at adapting it to the
new circumstances.
It is difficult but necessary that we focus both on the
new problems and on the reform of the Organization. Our
ability to do this will determine whether the United Nations
can increasingly serve as the proper forum for resolving
world problems.
